Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Adam Smith on 8/9/2022.

Regarding the Claims:

Regarding Claim 9, the claim is amended as follows:
Claim 9 A method for removably mounting a frame onto a previously installed mirror without removing the previously installed mirror or requiring permanent fasteners  or adhesive, said method comprising the steps of: 
providing the frame; 
providing a number of brackets, each comprising a support panel Page 3 of 21App. No. 16/745,080Re: Office Action mailed 5/3/2022having a first face and a second face, a first bracket portion extending from said first face and comprising a first extension web extending horizontally outward from said first face and a first brace extending vertically downward from said first extension web, and a second bracket portion extending from said second face and comprising a second extension web extending horizontally outward from said second face and a second brace extending vertically upwards from said second extension web; 
removably securing the first bracket portion of each of said number of brackets in a spaced apart manner about at an outer edge of said previously installed mirror by letting said previously installed mirror slide between the first brace and the support panel; and 
removably securing the second bracket portion of each of said number of brackets into  said frame by letting said frame slide between the second brace and the support panel such that a free edge of said second bracket portion contacts an interior surface of said frame ;
wherein, upon completion of installation,  said frame is installed to, and supported by, said previously installed mirror by way of said number of brackets in a removeable fashion.



Regarding Claims 15-19 and 24, the claims are CANCELED.





Regarding Claim 22, the claim is amended as follows:
Claim 22 The bracket of claim 3 wherein: 
each of said number of connection tabs comprise a respective first end, second end, and a bottom edge, wherein the first end is connected to said second face, the second end is connected to the second brace, and the bottom edge is connected to said second extension web;
each of said number of connection tabs have an upper edge located below said free edge of said second brace; and
each of said number of connection tabs are spaced apart along said second extension web
.


Regarding Claim 23, the claim is amended as follows:
Claim 23 The method of claim 13 wherein: 
said number of connection tabs fit into said frame; and Page 9 of 21App. No. 16/745,080 Re: Office Action mailed 5/3/2022 
said number of connection tabs are spaced apart along said second extension web and extend upward therefrom to define an upper edge located below the free edge of the second brace.

Allowable Subject Matter

Claims 1-4, 6, 9-11, 13, 14, and 21-23 are allowed as amended by the Examiner’s Amendment above.

The following is an examiner’s statement of reasons for allowance: 
The prior art, either alone or in combination, does not teach one or more connection tabs, each connected to both said support panel and said second brace, wherein the bracket is integrally formed, in combination with the remaining claimed elements and relationships of Claim 1.
The prior art, either alone or in combination, does not teach a method of mounting a frame onto a previously installed mirror without permanent fasteners or adhesive, by using removeable brackets with the structure as claimed and wherein the mirror slides between the first brace and the support panel, and the frame slides between the second brace and the support panel, wherein a free edge of the second bracket portion contacts an interior surface of said frame, in combination with the remaining claimed elements and relationships of Claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID M WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on M-T 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632